MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),                                    FILED
      this Memorandum Decision shall not be
      regarded as precedent or cited before any                             Aug 07 2018, 7:25 am

      court except for the purpose of establishing                              CLERK
                                                                            Indiana Supreme Court
      the defense of res judicata, collateral                                  Court of Appeals
                                                                                 and Tax Court
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
      Leanna Weissman                                          Robert G. Gulde
      Lawrenceburg, Indiana                                    Clarkson & Gulde, P.C.
                                                               Rushville, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Arnold E. Bulmer,                                        August 7, 2018
      Appellant-Respondent,                                    Court of Appeals Case No.
                                                               18A-DR-55
              v.                                               Appeal from the Fayette Circuit
                                                               Court
      Pamela K. Bulmer,                                        The Honorable Hubert Branstetter,
      Appellee-Petitioner.                                     Judge
                                                               Trial Court Cause No.
                                                               21C01-1508-DR-538



      Mathias, Judge.


[1]   Arnold Bulmer’s (“Husband”) and Pamela Bulmer’s (“Wife”) marriage was

      dissolved in the Fayette Circuit Court. Husband appeals the trial court’s final

      order on division of marital property and debts and raises two issues, which we

      restate as:
      Court of Appeals of Indiana | Memorandum Decision 18A-DR-55 | August 7, 2018                  Page 1 of 14
              I.       Whether the trial court erred when it denied Husband’s
                       motion for continuance; and


              II.      Whether the trial court abused its discretion when it
                       divided Husband’s family’s farm equally between the
                       parties.


      We affirm.


                                 Facts and Procedural History
[2]   Husband and Wife were married on December 22, 1979. They lived in a house

      located on 143 acres of farmland in Franklin County, Indiana (the “Farm”) for

      the entirety of their marriage. Husband’s father, Harold Bulmer (“Harold”),

      owned the Farm until April 18, 2005, when he conveyed the 143-acre parcel by

      warranty deed to Husband. Since the beginning of their marriage, Husband and

      Wife lived on the Farm rent free, and Harold paid all of the expenses.


[3]   On August 26, 2015, Wife filed a petition for dissolution of marriage. After

      several continuances, a final dissolution hearing was held on June 5, 2017,

      where Wife appeared with counsel and Husband appeared pro se. During the

      hearing Husband was called as a witness, at which point he asked the court if

      he could “have a lawyer present.” Supp. Tr. p. 15. The court informed Husband

      that he “had a lawyer before and [his] lawyer withdrew from the case.” Id.

      Husband testified that he was unaware that counsel withdrew, and he thought




      Court of Appeals of Indiana | Memorandum Decision 18A-DR-55 | August 7, 2018   Page 2 of 14
      she would be at the hearing. Id.1 Wife’s counsel objected stating that

      “[Husband’s counsel] has been unable to contact client by mail or phone for at

      least four months despite numerous attempts to do so including two letters[.]”

      Id. at 16. Husband responded, “I haven’t had a phone[,] but I have not received

      anything through the mail whatsoever. I mean, nothing.” Id. The court asked

      how Husband knew to appear at the hearing, and Husband stated he received

      an order for pre-trial conference from Wife’s counsel. Id. at 17. Wife’s counsel

      pointed out the inconsistencies of Husbands testimony, specifically, that the

      address Husband received the order for the pre-trial conference is the same

      address to which Husband’s counsel mailed the letters. Id. at 16–17.


[4]   The trial court asked Husband if he was “asking for a continuance to hire

      counsel.” Id. at 15. He answered in the affirmative, and Wife’s counsel objected

      and requested that the court settle the dissolution of the marriage and bifurcate

      the issue of property.2 In response, the following conversation took place:


                 [Trial Court]:               Looks like you had an attorney for a good
                                              while. She asked to get out because she
                                              wasn’t hearing back from you. Half way
                                              through the hearing [ . . . ], with this amount
                                              of assets at stake I’m going to go ahead and



      1
       Husband’s counsel filed an appearance on June 29, 2016. She then mailed letters to Husband on January 9,
      2017 and February 6, 2017, attempting to contact Husband. The letters stated that she needed to speak with
      Husband in order to properly assist him with his case. See Appellee’s App. p. 7–8. Counsel’s letters also
      notified Husband of her intent to withdraw if he failed to respond by February 21, 2017. See id. at 8. Husband
      did not respond, and counsel filed a motion to withdraw on March 31, 2017. The court granted the motion
      on April 3, 2017. Id. at 9.
      2
          The primary property at issue in this case is the Farm, as it appears to be the only significant marital asset.


      Court of Appeals of Indiana | Memorandum Decision 18A-DR-55 | August 7, 2018                            Page 3 of 14
                                  grant your continuance, give you an
                                  opportunity to get counsel but I’m going to
                                  advise you, that needs to happen promptly
                                  and you need to stay in contact with them
                                  because when this gets reset, you come back
                                  in and you don’t have counsel we’re going to
                                  go forward with this. Do you understand
                                  that?


        [Husband]:                Okay.


        [Trial Court]:            So, you need to get an attorney if that’s what
                                  you’re wanting to do and you need to stay in
                                  contact with them and you need to get them
                                  hired quickly because this is going to get
                                  reset. This has been going on for two years
                                  now, okay. And it looks like you’ve failed to
                                  cooperate, a couple matters that probably
                                  have contributed to this going on, this
                                  amount of time and the Court won’t
                                  appreciate it if you come back in here without
                                  an attorney ready to go next time.


        [Husband]:                I’ll have one sir.


        [Trial Court]:            Okay. We’ll see that as a stall tactic on your
                                  behalf. Do you understand that? You
                                  understand that you need to get an attorney
                                  right away?


        [Husband]:                I promise I’ll have one sir.


Supp. Tr. pp. 17–18.



Court of Appeals of Indiana | Memorandum Decision 18A-DR-55 | August 7, 2018       Page 4 of 14
[5]   Prior to Husband’s motion for continuance, the court planned to address both

      the dissolution of marriage and the marital property issues during the June 5

      hearing, but after bifurcating the issues, the court proceeded with the hearing

      only on the dissolution of marriage. Wife testified that she believed her

      marriage was irretrievably broken, and she also testified regarding property and

      debt-related issues. See Supp. Tr. pp. 5, 6–14. The trial court then set the hearing

      on the division of property for July 5, 2017.

[6]   On June 12, 2017, the trial court issued its order dissolving the marriage of

      Husband and Wife, and in its order, the trial court noted:


              6.       Husband must have counsel hired for this [July 5] hearing
                       date.


      Appellee’s App. p. 10. After several delays, the final hearing relating to the

      division of property was held on November 29, 2017.3


[7]   At the November 29 hearing, Husband informed the court that he was unable

      to obtain counsel because he had “been incarcerated for the last thirteen days

      and [he] didn’t have quite enough time to [] get my money together for my




      3
       The court rescheduled the July 5 hearing to August 28, 2017, which it then continued to October 10, 2017.
      At that time, since Husband was incarcerated and unable to be transported from Franklin County Jail, the
      court continued the hearing to November 6, 2017. Wife then filed a motion for continuance on October 16,
      2017, which the court granted the same day. The final hearing was then rescheduled to November 29, 2017.
      See Appellant’s App. pp. 4–7.

      Court of Appeals of Indiana | Memorandum Decision 18A-DR-55 | August 7, 2018                   Page 5 of 14
      lawyer.” Supp. Tr. p. 22.4 Husband testified that he still intended to hire

      counsel, but Wife’s counsel objected to “any further postponement of th[e]

      hearing.” Id. The court noted that “this [case] has been pending since [] well

      over two years now. [Husband] had an attorney. The attorney withdrew citing

      his lack of cooperation. He’s been given [] multiple continuances to hire an

      attorney that still hasn’t happened so [] Court’s ready to proceed [] in this

      matter.” Id. at 23. Husband proceeded pro se.


[8]   During the hearing, Husband testified that Wife has “got pretty much

      everything she asked for.” Id. at 25. Husband informed the court that “this farm

      has been in [his] family for eighty-five years, since 1932,” and “[he’s] the fourth

      generation on this farm and [] [he] want[s] to continue to be in the Bulmer

      name because [he] want[s] to pass this onto [his] two sons[.]” Id. Husband

      explained that the Farm was a gathering place for multiple family holidays and

      vacations. Id. at 25–26. He also testified that he has lived on the Farm his entire

      life and that Harold has paid for everything, including the taxes on the property

      and the residence he and his Wife have lived in. Husband further asserted that

      for the last ten years his Wife “laid drunk in the back room every day and [],

      [he] had a septic business and [], she was supposed to come be a secretary and

      answer the phone and that never even got done because she laying there

      drunk[.]” Id. at 28. He then begged the court to not “split this family tradition




      4
        Although the record indicates Husband was incarcerated for some period of time, he was not incarcerated
      for the entire duration of time between the June 5 hearing and the November 29 hearing.

      Court of Appeals of Indiana | Memorandum Decision 18A-DR-55 | August 7, 2018                   Page 6 of 14
       and this history of this farm up,” and also testified that the Farm was a gift from

       his father, and his Wife had no right to any interest in the property. Id.


[9]    Wife’s counsel further asked the court to recall Wife’s testimony from the June

       5 hearing that she “put her blood, sweat and tears into [the] [F]arm just as

       [Husband] did,” and “[s]he worked on the [F]arm, she was out there with

       [Husband] every day.” Supp. Tr. p. 30. During closing arguments, Wife’s

       counsel stated that Husband and Wife for “their entire marriage [] lived on the

       property so she has just as much invested interest in this farm has he does [],

       because it came to them during the marriage so we believe the Court must,

       based on Indiana law, include it in the marital pot[.]” Id. at 30.


[10]   The trial court took the matter under advisement and on December 15, 2017, it

       issued its final order on division of marital property and debts finding in

       relevant part that:


               7. During the pendency of this case, an appraisal was conducted
               of said property and said property was appraised for the total
               amount of $610,700.00.


               8. Wife had to pay the total cost of the appraisal in the amount of
               $750.00 even though this Court had previously ordered the
               parties to equally share that expense.


                                                       ***


               10. The Court finds that the marital property that is subject to
               division by this court shall include the residence and farm ground
               located 12088 Buena Vista Road, Rushville, Indiana, 46173, and

       Court of Appeals of Indiana | Memorandum Decision 18A-DR-55 | August 7, 2018   Page 7 of 14
               that Wife shall be awarded one-half (1/2) of the value of said
               house and farm.


               11. The Court hereby grants a judgment to Wife in the amount of
               $305,350.00 and said judgment shall attach as a lien to the
               property located at 12088 Buena Vista Road, Rushville Indiana,
               46173[ . . . ] Said judgment shall not be interest-bearing so long
               as Harold Bulmer is living.


               12. The Court further finds that although Harold Bulmer has
               retained a life estate in the property, that said property is a
               marital asset subject to division which is consistent with the
               authority found in Moyars v. Moyars, 717 N.E.2d [9]76 (Ind. Ct.
               App. 1999) and Falatovics v. Falatovics, 15 N.E.3d 108 (Ind. Ct.
               App. 2014).


               13. In addition, the aforementioned judgment shall include one-
               half (1/2) of Husband’s portion of the appraisal fees in the
               amount of $375.00 and lawyer fees in the amount of $1,100.00
               payable to Clarkson & Gulde, P.C. for a total judgment in favor
               of Wife of $306,825.00. All of said judgment shall attach to said
               property as described herein.


       Appellant’s App. pp. 9–10. Husband now appeals.


                                          I. Denial of Continuance

[11]   Husband first argues that the trial court erred when it denied his motion for

       continuance at the November 29 hearing. The decision to grant or deny a

       motion for continuance rests within the sound discretion of the trial court.

       Troyer v. Troyer, 867 N.E.2d 216, 219 (Ind. Ct. App. 2007) (citing Thompson v.

       Thompson, 811 N.E.2d 888, 907 (Ind. Ct. App. 2004), trans. denied). An abuse of


       Court of Appeals of Indiana | Memorandum Decision 18A-DR-55 | August 7, 2018   Page 8 of 14
       discretion may be found when the moving party has shown good cause for

       granting the motion. Id. However, when the moving party is unable to

       demonstrate that he or she has been prejudiced by the denial, we will not find

       an abuse of discretion. Id. The withdrawal of an attorney does not

       automatically entitle a party to a continuance. Id.


[12]   Here, Husband specifically argues that the trial court erred by denying his

       motion to continue because he was “forced to litigate his divorce case without

       the benefit of counsel.” Appellant’s Br. at 10. We initially note that Husband

       had counsel at the onset of the dissolution proceedings. However, counsel

       withdrew in March 2017 because Husband repeatedly failed to respond to

       letters which stated, in part, that “[t]here are important matters related to your

       case that need your immediate attention[,]” “I cannot continue to represent you

       if I have no means of communicating with you[,]” and “[i]f the court allows me

       to withdraw, you would need to proceed in finalizing your divorce case without

       an attorney or would need to hire a different attorney to represent you.”

       Appellee’s App. pp. 7–8.


[13]   Moreover, the trial court granted Husband’s motion for continuance at the June

       5 hearing, and informed Husband that he needed to obtain counsel promptly.

       The trial court also informed Husband that if he “[came] back in and [he didn’t]




       Court of Appeals of Indiana | Memorandum Decision 18A-DR-55 | August 7, 2018   Page 9 of 14
       have counsel” the court would move forward with the proceedings. Supp. Tr. p.

       17. And this is exactly what the trial court did on November 29.5


[14]   Husband was fully aware that he needed counsel, he has not demonstrated

       good cause for continuance, he was not prejudiced by the denial of his motion

       for continuance, and he repeatedly caused unnecessary delays. Therefore, the

       trial court did not abuse its discretion when it denied Husband’s motion for

       continuance.


                                      II. Division of Marital Property

[15]   Husband also contends that the trial court abused its discretion when it

       determined that equal division of the Farm was justified. “It is well settled that

       in a dissolution action, all marital property goes into the marital pot for

       division, whether it was owned by either spouse before the marriage, acquired

       by either spouse after the marriage and before final separation of the parties, or

       acquired by their joint efforts.” Falatovics v. Falatovics, 15 N.E.3d 108, 110 (Ind.

       Ct. App. 2014), trans. denied; see also Ind. Code § 31-15-7-4(a). For purposes of

       dissolution, property means “all the assets of either party or both parties.” Ind.

       Code § 31-9-2-98(b) (emphasis added). While the trial court may decide to

       award a particular asset solely to one spouse as a part of its just and reasonable

       property division, it must first include the asset in its consideration of the




       5
        Husband cites to four cases in support of his argument, but the circumstances in those cases are easily
       distinguishable from those present in this case.

       Court of Appeals of Indiana | Memorandum Decision 18A-DR-55 | August 7, 2018                     Page 10 of 14
       marital estate to be divided. Hill v. Hill, 863 N.E.2d 456, 460 (Ind. Ct. App.

       2007). The systematic exclusion of any marital asset from the marital pot is

       erroneous. Wilson v. Wilson, 409 N.E.2d 1169, 1173 (Ind. Ct. App. 1980).


[16]   Husband asserts that the circumstances present here rebut the presumption of

       equal division of marital property established in Indiana Code section 31-15-7-

       5, which states in relevant part:


               The court shall presume that an equal division of the marital
               property between the parties is just and reasonable. However,
               this presumption may be rebutted by a party who presents
               relevant evidence, including evidence concerning the following
               factors:


                        (1) The contribution of each spouse to the acquisition of
                            the property, regardless of whether the contribution
                            was income producing.


                        (2) The extent to which the property was acquired by each
                            spouse:


                                (A)      Before the marriage; or


                                (B)      Through inheritance or gift.


[17]   In Husband’s view, Wife should not receive a one-half interest in the farm

       because: (1) his interest in the property is a remainder interest that was a gift




       Court of Appeals of Indiana | Memorandum Decision 18A-DR-55 | August 7, 2018   Page 11 of 14
from his father;6 (2) Wife has not contributed to the maintenance of the Farm;

and (3) Wife does not have an emotional connection to the Farm. See

Appellant’s Br. at 15–16.7 However, as noted above, the Farm was conveyed

while Husband and Wife were married, neither party has paid for the land, and

they have lived on the property for the entirety of their marriage, including the

ten-year period after its conveyance to Husband until the parties divorced.

Husband also argues that Wife should not be entitled to any interest in the

Farm because the deed from Harold conveyed the parcel of land solely to

Husband.8 However, the property was conveyed to Husband while Husband

and Wife were married. Moreover, they both lived on the Farm rent free for the

entirety of their marriage. Therefore, the trial court properly divided the Farm

equally between both parties.




6
  The fact that Harold retains a life estate interest in the Farm does exclude the Farm from being included in
the marital pot and subject to equal division. Moyars v. Moyars, 717 N.E.2d 976, 979 (Ind. Ct. App. 1999).
Husband’s remainder interest in the Farm represents a pecuniary interest. Poulson v. Poulson, 691 N.E.2d 504,
506 (Ind. Ct. App. 1998). Thus, although husband asserts that “he may now have to sell the [Farm] which
has been in his family for generations,” Appellant’s Br. at 14, he has the ability to obtain a mortgage on the
property to satisfy his obligation to Wife and keep the Farm in the family.
7
 Husband asserts that this case is similar to Newby v. Newby, 734 N.E.2d 663 (Ind. Ct. App. 2000). We
disagree. In that case, the trial court found that an equal division would be unjust because the property was
acquired before the marriage. Id. at 666. The property had appreciated throughout the marriage, and the trial
court found that “Wife and Husband should equally share in that appreciation.” Id. However, the trial court
“reduced Wife’s one-half share by the amount it determined to constitute dissipation of marital assets.” Id.
On appeal, we affirmed the trial court’s decision to reduce Wife’s one-half share. Id. at 671. Here, Wife has
not dissipated any assets or damaged any property.
8
  Husband cites to Cooper v. Cooper, 730 N.E.2d 212 (Ind. Ct. App. 2000), to support his assertion that
because the Farm was a gift, it should not be included in the marital pot. However, in Cooper, husband paid
$300,000 to his mother for the land, and the value of the land in excess of $300,000 was considered the gift.
Id. at 214. Here, Husband has not paid anything to Harold for the Farm, and he is not entitled to an unequal
interest in the Farm. Thus, Husbands citation to Cooper is unavailing.

Court of Appeals of Indiana | Memorandum Decision 18A-DR-55 | August 7, 2018                     Page 12 of 14
[18]   Husband cites to In re Marriage of Coomer, 622 N.E.2d 1315, 1320 (Ind. Ct. App.

       1993), to support his assertion that the presumption of equal division is

       rebutted. In that case, the wife demonstrated that husband’s conduct during the

       marriage put her in a situation where her standard of living after the marriage

       would have been lessened. Id. She “offered evidence showing the cost of her

       medical care at the time of the dissolution and anticipated future expenditures

       necessitated by the husband’s conduct during the marriage.” Id. at 1319. The

       trial court held that “an unequal division should be effected in favor of the wife

       in part because the wife’s health had been impaired as a consequence of years of

       physical abuse from the husband.” Id. On appeal, a panel of this court

       concluded that “[t]here is no evidence in this cause nor any finding by the trial

       court in its judgment that the wife was physically or mentally incapacitated to

       the extent that her ability to support herself was materially affected.” Id. at

       1321. We then reversed and remanded with “instructions that the trial court

       reconsider the property distribution upon the evidence presented[.]” Id.


[19]   Here, the only evidence that was presented regarding the statutory factors are

       the testimonies of Husband and Wife. Husband testified that the Farm has been

       in his family for four generations, and he has alleged that Wife did not

       contribute to the maintenance of the land. Wife testified that she “put her

       blood, sweat and tears into [the] [F]arm just as [Husband] did” and “she

       worked on the [F]arm, she was out there with [Husband] every day.” Supp. Tr.

       p. 30.




       Court of Appeals of Indiana | Memorandum Decision 18A-DR-55 | August 7, 2018   Page 13 of 14
[20]   It is clear from the trial court’s decision that it found Wife’s testimony to be

       more credible than the testimony of Husband, and the evidence Husband

       presented is insufficient to rebut the presumption of the equal division of

       marital assets. See Wanner v. Hutchcroft, 888 N.E.2d 260, 263 (Ind. Ct. App.

       2008) (concluding unequal division inappropriate where “[Husband] did not

       offer documentary exhibits or other evidence” but “merely requested that the

       trial court set aside to him the entire current value of the marital residence[.]”).

       And although the trial court here did not address every statutory factor under

       Section 31-15-7-5 in its findings, it had no requirement to do so. On appeal, we

       presume that the trial court did take each factor into account when making its

       decision. See Priore v. Priore, 65 N.E.3d 1065, 1078 (Ind. Ct. App. 2016), trans.

       denied.


[21]   Bulmer’s arguments are simply an invitation for us to reweigh the evidence and

       come to a conclusion contrary to the trial court’s decision. This we will not do.

       Therefore, the trial court did not abuse its discretion when it awarded Wife one-

       half of the value of the Farm.


                                                 Conclusion
[22]   Based on the facts and circumstances before us, the trial court did not abuse its

       discretion when it denied Husband’s motion for continuance, and it did not

       abuse its discretion when it awarded Wife one-half of the value of the Farm.

       Accordingly, we affirm.


       Riley, J., and May, J., concur.
       Court of Appeals of Indiana | Memorandum Decision 18A-DR-55 | August 7, 2018   Page 14 of 14